Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, 20, drawn to a liquid permeable container, classified in A23F 3/34.
II. Claims 11-19, drawn to a method for preparing a beverage, classified in B65D 85/808.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, such as using the liquid-permeable container with the cannabinoid compound as a fragrance diffuser, similar to that of essential oils.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. T. Koo on 21 Jan 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim11-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Franklin et al. (US 2016/0243177).
Regarding Claim 1 and 8, Franklin discloses a liquid-permeable container, comprising: an enclosure that includes a liquid-permeable membrane, wherein the liquid-permeable membrane permits liquid to enter into and exit from the enclosure at least through the liquid-permeable membrane (tea bag, paragraph 31, as per Claim 8); and one or more polymer matrices (starch, paragraph 92) that include one or more cannabinoid compounds (cannabis oil, paragraph 93).
Regarding Claim 4
Regarding Claim 6, Franklin further teach wherein the one or more cannabinoid compounds include tetrahydrocannabinol (THC, paragraph 4). 
Regarding Claim 7, Franklin further teaches wherein the liquid-permeable container is configured to retain the one or more polymer matrices prior to the enclosure being exposed to the liquid (paragraph 31).
Regarding Claim 9, Franklin further teaches comprising one or more flavor substances (tea leaves, paragraph 95). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 2016/0243177) in view of Winnicki (US 2013/0089600). 
Regarding Claims 1, 2 and 8, Franklin discloses a liquid-permeable container, comprising: an enclosure that includes a liquid-permeable membrane, wherein the liquid-permeable membrane permits liquid to enter into and exit from the enclosure at least through the liquid-permeable membrane (tea bag, paragraph 31); and one or more polymer matrices (starch, paragraph 92) that include one or more cannabinoid compounds (cannabis oil, paragraph 93). If it can be construed that Franklin does not 
Therefore, since Franklin discloses similar stabilizers (such as starch), it would have been obvious to one of ordinary skill in the art to use known polymer matrices such as PVP, alginate, or pullulan to stabilize the cannabinoid compounds. 
Regarding Claim 4, Franklin further teaches wherein the one or more polymer matrices are located within the enclosure (paragraph 93).
Regarding Claim 6, Franklin further teach wherein the one or more cannabinoid compounds include tetrahydrocannabinol (THC, paragraph 4). 
Regarding Claim 7, Franklin further teaches wherein the liquid-permeable container is configured to retain the one or more polymer matrices prior to the enclosure being exposed to the liquid (paragraph 31).
Regarding Claim 9, Franklin further teaches comprising one or more flavor substances (tea leaves, paragraph 95). 
Regarding Claim 10, applicant discloses that cannabinoid compounds are known to reduce in potency when mixed in an aqueous solution (paragraph 90 of applicant specification); therefore, since Franklin also includes similar cannabinoid compounds (such as THC) in polymer matrices (starch) and dispenses the compound in a similar operation (tea bags), it is seen that Franklin’s cannabinoid compound would also decrease in potency over time when exposed to liquid. Also, if the composition is physically the same, it must have the same properties (see MPEP 2112.01.II).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin, or the combination as applied to Claim 1, further in view of Mayr et al. (US 2008/0081090). 
Regarding Claim 3, Franklin is silent to specifically reciting wherein the liquid-permeable membrane includes a nonwoven fabric. However, since Franklin is directed to applications of tea bags, it would have been obvious to use conventional filter materials for tea bags, which includes both woven and . 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin, or the combination as applied to Claim 1, further in view of Grossman (US 2016/0200502). 
Regarding Claim 5, Franklin is silent to wherein the one or more polymer matrices are located on the liquid-permeable membrane. However, since Franklin discloses a compound disposed within a tea bag, there is a reasonably expectation that at least some of the compound would be located “on the liquid-permeable membrane” while within the enclosure. In any case, Grossman is relied on to further disclose the application of coating a tea bag in a mixture comprising starch and honey to therefore seal the liquid permeable membrane (paragraph 26). The coating serves to resist movement through the porous container until dissolved by hot liquid, as well as provide additional flavor to the final brewed beverage. 
Therefore, since both Grossman and Franklin are directed to tea bags having a starch composition for delivering an ingredient, it would have been obvious to one of ordinary skill in the art to provide the polymer matrix on the surface of the liquid-permeable membrane to provide a coating that seals the enclosure. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin, or the combination as applied to Claim 1, further in view of Sikri Packaging Corporation (hereon referred to as “Sikri”, Heat Sealable Ready-Made Outer Envelopes to Pack Individual Tea Bags, EmptyTeaBags.Net). 
Regarding Claim 20
Therefore, it would have been obvious to one of ordinary skill in the art to package the tea bags with a water resistant barrier to maintain the aromas of the tea/herbs. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH H NGUYEN/Examiner, Art Unit 1792